In re Byrd, Donald a/k/a; Dearman, Watson; — Defendant(s); applying for writ of cer-tiorari and/or review, supervisory and/or remedial; Parish of Orleans, Criminal District Court, Div. “J”, No. 360-392; to the Court of Appeal, Fourth Circuit, No. 93KW-0972.
Writ granted; ease remanded to the district court. The district court is ordered to release the seized property to relator, its sole possessor at the time of seizure, who is presumed to be its owner. La.C.C. art. 530; State v. Feeback, 434 So.2d 466 (La.App. 2d Cir.1983).
WILLIAMS, J., not on panel.